                          IN THE
     Case 19-44337-mxm13 Doc     UNITED
                             23 Filed   STATES BANKRUPTCY
                                      12/09/19            COURT 15:11:28
                                                 Entered 12/09/19                                                     Page 1 of 2 $0.00
                                              FOR THE NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
IN RE:
  Dustin L Collett                                                                             Case No. 19-44337-MXM
         DEBTOR(S),
                                          REPORT OF SECTION 341 MEETING
                            AND TRUSTEE'S RECOMMENDATION CONCERNING CONFIRMATION
 Meeting Information:               Meeting Date: December 3, 2019  Time: 2:00 pm
                                                  Original Date: December 3, 2019
 1. Debtor(s) Appeared?        D1: NO                                   D2: NO
                               ID Checked: NO                           ID Checked: NO
                               SS Checked: NO                           SS Checked: NO


 2. Debtor(s) attorney/paralegal appeared?            YES      Debtor(s) attorney\firm:

                                                                     representing ALICE HOLLAND BOWER

 3. Creditors Appeared:
        HEATHER WOOD                                         representing            FRANK JACOBINI
                                                             representing
                                                             representing
                                                             representing

 4. 341 Meeting:      ADJOURNED                                  Adjourned Date      12/17/2019
                   to hear adjourned case.                       Adjourned Reason:        NO SHOW

     Debtor(s) to appear?     DR1: YES                      DR2: NO

 5. Need NOI for Failure to Appear:        YES

 6. Payment Information:
     Current monthly payment per Plan:                       $200.00            First Payment due:       11/23/2019
     $ rec'd as of 12/9/2019                                 $200.00            Length of Plan:          60 months
     Base Amount per Plan:                              $12,000.00

 Confirmation Issues: REFER TO LEGAL                  YES     See Item(s):

 Previous objection to confirmation: NO

 Confirmation Pre-Hearing Conference Date: 1/3/2020               Obj. to Conf. due date: 12/27/2019
 Please indicate if Plan meets confirmation test by Y/N (YES/NO) or UD (unable to determine):
 N    8. Disposable Income: $433.17 x 36 (ACP) = Unsecured Pool per Trustee: $15,594.16
         UCP per Plan:      $0.00

 Y     Debtor is Eligible (Unsecured & Priority under $360,475; Secured under $1,081,400.)


       9. Best Interest: Exemptions:        Federal: YES State:

          Exemptions Proper:        If no, explain:

          Non-exempt Property:

          Value (equity) in non-exempt prop. 0.00 Non-Exempt Prop. per Plan: $0.00
 Y     10. Feasibility: Surplus per I & J: $274.07                W/D or ACH Form Turned In?            NO

            Plan Payments:       Which Debtor           Start Date                    Pmt Amt           Frequency      # of Periods
                                      D1                11/23/2019                        $200.00       MO            60

            Step           Balloon            Unemployed               Negative Surplus         Other
 Y     11. Good Faith Petition and Plan: Plan Payment at least 90 % I minus J $ $246.66
            b. Plan contains non-standard language: does not
            c. Other:
Debtor(s):
     CaseDustin  L Collett
             19-44337-mxm13        Doc 23 Filed 12/09/19 Entered 12/09/19 15:11:28 Page 2 Page                        of 2 2
Case No. 19-44337-MXM
  N     12. Domestic Support Obligation: Debtor testified and/or answered debtor questionnaire that all post petition
              DSO paid? If no, does Attorney General have objection?
  N       13. Business Case Meeting Required?
  N       14. Debtor testified and/or answered debtor questionnaire that previous 4 years tax returns have been
              filed with the IRS. If no, year(s) not filed:

          14A. Year(s) not provided to Trustee's office:

  N       14B. Debtor has filed the Certificate Concerning Tax Returns required by G.O. 16(c).


  15. Tax Returns:       Year Tax Return Reviewed


         Number of Dependents on last year: 0 Notes:
       Number in Household per B22C: 0 Notes:
                                                                Gross 1040 (1.7)                 $ 0.00
                                                                Gross 1040 (C-1)                 $ 0.00
                                                                Gross Total:                      0.00

      Gross per Schedule "I": $6,250.00                         Gross Total /12 =                 0.00




                                                              By:     /s/ Ethan Cartwright
                                                                       Ethan Cartwright
                                                                       Presiding Officer



  16. Legal Department Notes: Trustee recommends confirmation based on the above representations except:

      Objection to be Filed?: YES
      Objection Type: UD - No Show
      Other Objection Notes:




   By:       Ethan Cartwright
             Attorney for Trustee / Trustee
